NUMBER 13-13-00129-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DELBERT ANDREW MILLS,                                                        Appellant,


                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 24th District Court of
                           Goliad County, Texas.


                         MEMORANDUM OPINION
             Before Justices Rodriguez, Garza and Benavides
                 Memorandum Opinion by Justice Garza
      Following a bench trial, the trial court found appellant, Delbert Andrew Mills, guilty

of murder, a first-degree felony offense, see TEX. PENAL CODE ANN. § 19.02(b)(1), (c)

(West, Westlaw through 2013 3d C.S.), and sentenced him to life imprisonment.

Specifically, the trial court found appellant murdered his wife, Patricia Mills, by

intentionally and knowingly causing a fire at their residence, which resulted in her death.
By a single issue, appellant contends the evidence is insufficient to prove that he

intentionally and knowingly caused the fire that killed Patricia. We affirm.

                                      I. BACKGROUND

       Appellant’s trial began on January 14, 2013. The fire that resulted in Patricia’s

death occurred almost ten years earlier, on June 25, 2003.

       Mildred Ingram testified that about 8:30 a.m. on the morning of June 25, 2003, she

was on her way to the Super S grocery store in Goliad, Texas, when she noticed that a

small house near the store was on fire. She asked the store manager to call the fire

department. Ingram ran to the house to help and encountered a man, later identified as

L.N. Garcia, and a young boy, later identified as John Michael Mills, the son of Patricia

and appellant. Ingram was unable to get into a door at the back of the house because

that door was padlocked. She looked for a hose to help extinguish the fire, but the only

hose was “all chopped up.” Ingram remained at the scene until after the fire department

extinguished the fire. Eventually, appellant, who had been at work, arrived and stood

outside talking to others. Ingram testified that appellant did not appear concerned that

his wife had died in the fire.

       L.N. Garcia testified that he was driving by the area that morning and noticed the

fire. As he approached the house, he saw a young boy, later identified as John Michael,

then six years old, jump out of a window of the burning house. The boy, who tried to go

back into the house, said that his mother was inside. Garcia took the boy a safe distance

away from the house. Others ran to the scene to help, but no one was able to get inside.

       Alonzo Morales Jr., chief of the Goliad Volunteer Fire Department, testified that he

responded to the report of the fire at the Mills residence. Within fifteen or twenty minutes,

the fire was extinguished. When the firemen entered the house, they found Patricia’s
                                             2
body. They found no smoke detectors in the house.

       Jennifer Burdette, Patricia’s niece, testified that at the time of Patricia’s death, she

was twelve or thirteen. In March of 2003, a few months before the fire, she stayed at

Patricia and appellant’s house during spring break. She testified that during her stay, the

smoke detector in the kitchen went off, and appellant changed the batteries. Jennifer

testified there were four smoke detectors in the house, although she only knew that the

one in the kitchen worked. Jennifer observed Patricia and appellant arguing and stepped

between them after appellant hit Patricia. Jennifer stated that the back door to the house

was always padlocked. Although the house was wired for electricity, appellant used fuel

lanterns for light to save electricity.

       Justin Burdette, Patricia’s nephew, testified that appellant and Patricia often

argued and that appellant often shoved and hit Patricia. He observed these fights on ten

or more occasions when he would spend the night at their house. When Patricia would

threaten to leave appellant, appellant would say that Patricia could only leave when she

was dead. Justin heard appellant make this statement to Patricia about seven years

before the fire. Justin knew that appellant was a registered sex offender, but said they

were never left alone with appellant. Justin testified that appellant used Coleman lanterns

to save on electricity. According to Justin, there was only one smoke detector in the

house, in the kitchen, but it never worked.

       Jessica Burdette, Patricia’s niece, testified that appellant verbally abused Patricia,

but she did not see any physical abuse when they lived in Goliad. Earlier, when appellant

and Patricia lived in Wharton, she observed appellant physically abusing Patricia “a lot.”

When she was about ten or eleven, she saw appellant chasing Patricia and her mother

with an iron skillet. Patricia visited Jessica at Jessica’s home in Seadrift about a month
                                              3
before she died. Patricia seemed very upset. Eventually, Patricia told her that she had

walked in on appellant and another woman, Allison Mills (appellant married Allison shortly

after Patricia’s death), and saw them on the couch. Patricia told appellant that if he

wanted to be with Allison, she wanted a divorce. That same day, appellant stated (in

Jessica’s presence) that he told Patricia that he would kill her before he would give her a

divorce and pay child support. According to Jessica, the night of the fire, appellant was

“very angry” that his son, John Michael, had survived the fire. Appellant said he wanted

to know “how in the hell [John Michael] got out” because appellant had “[p]lexiglassed

those windows so thick that even a grown man couldn’t have broke it.”                              Jessica

remembered that John Michael’s toy box (which was found outside the window after the

fire) was usually kept outside. According to Jessica, appellant would occasionally throw

it outside.1

        Richard Wiley, Patricia’s brother, testified that he was “real close” to Patricia and

that they talked regularly on the phone. Patricia told Richard that appellant regularly beat

her and that she did not leave appellant because she was afraid of him. A few days

before her death, Patricia spoke to Richard on the phone. She told him that appellant

had threatened her, saying that the only way out of the house for her was in a body bag.

Patricia told Richard about catching appellant sleeping with Allison. Richard offered to

come pick up Patricia. On cross-examination, Richard admitted that he heard appellant

say several times that the only way Patricia would leave him is in a body bag.

        Dean Shirley, an investigator with the state fire marshal’s office, testified that he

investigated the fire at the Mills’ residence. Shirley testified that he was unable to


        1 The location of the toybox outside led to speculation that either Patricia or John Michael used the

toybox to dislodge the window. This theory could not be verified, however, because testimony showed that
the toybox was sometimes inside and sometimes outside the residence.
                                                     4
determine what caused the fire, but that he was able to determine that the fire originated

in the living room, where the remains of a Coleman lantern were found. The Coleman

lantern was missing a cap on the base of the lantern. Shirley testified that Coleman

lanterns run on a white gas that is very flammable. According to Shirley, Coleman lantern

fuel typically must be ignited by an open flame, like a candle. The origin of the fire was

in front of the only door to the house that was operational.2

        On cross-examination, Shirley admitted that he did not collect or analyze the

carpet, rugs, electrical wires, lanterns or other items. Shirley testified that he ran some

tests to determine if the fire could have been started the way that Allison later reported

that appellant told her he started it.3 The tests showed that the fire could not have been

ignited that way. Shirley admitted that the fire was classified as “undetermined” because

he could not determine the cause of the fire.

        On redirect examination, Shirley testified that if a lit candle was placed in a pool of

lantern fluid, the candle would burn down and ignite the fluid, and that nothing would be

left after the fire. Shirley agreed that “you don’t have to be a rocket scientist” to devise a

“myriad of ways a person with evil intent could delay a fuse to start a fire with an open

flame in a Coleman lantern fluid.” Shirley agreed that finding a Coleman lantern with the

cap off near the origin of the fire was a “suspicious circumstance.”

        Sharon Burdette testified that Patricia was her sister. Sharon and her husband

and family raised John Michael since the day of the fire. Sharon observed bruises on

Patricia from the beginning of her marriage to appellant. Sharon stated that appellant


        2 A second front door, leading to the master bedroom, could not be used because the placement

of the bed in the bedroom blocked the door.
        3 Allison did not testify at trial. The record does not identify what Allison reported regarding what
appellant told her about starting the fire.
                                                     5
treated John Michael “like a stepchild.” When John Michael was less than an hour old

and was crying, appellant threatened to throw him out the window. At one point in 1999,

Patricia left appellant, stayed with Sharon, and filed for divorce. Appellant drove up and

down the street threatening to kill all of them. After a few months, Patricia reunited with

appellant. Sharon stated that appellant was impatient and physically abusive to John

Michael. Approximately six months before the fire, Allison moved into appellant and

Patricia’s home and lived there for about a month.4 In the months before Patricia’s death,

appellant would drop Patricia off at Sharon’s home and meet with Allison on the excuse

that she owed them money. According to Sharon, appellant later admitted that Patricia

had kicked Allison out of the house because she feared that appellant and Allison were

having an affair. Appellant also admitted that he and Allison were having an affair.

        Sharon learned about the fire at about 11:30 a.m. and went to Goliad. According

to Sharon, appellant did not show any emotion. He told Sharon that he and Patricia had

argued that morning because he did not want to go to work. Appellant asked Sharon to

take custody of John Michael, saying that he and Patricia had discussed John Michael’s

future if anything happened to either of them. Appellant initially told Sharon he did not

have life insurance on Patricia, but later told her there was a $5,000 policy. Sharon

eventually learned that appellant was the beneficiary of a $15,000 life insurance policy;

$3,000 was automatically deducted from the proceeds by the insurance company for

funeral expenses, but appellant spent the remainder buying a new truck. Sharon testified

that on the afternoon of the fire, the fire chief called to ask appellant about the lanterns in

the house. Appellant told the fire chief that the lanterns were only used for decoration.



        4Appellant married Allison two months after Patricia’s death. By the time of trial, however, they
were divorced and appellant was married to another woman, Kayla.
                                                   6
The night following the fire, appellant “kept repeating” in a “complaining” tone that he did

not understand how John Michael had gotten out “because [he] had the Plexiglass so

thick and caulked so thick that nobody could raise it up, much less bust it out.”

       Sharon explained that the day after the fire, John Michael was anxious about

whether Sharon’s home was equipped with smoke detectors. Although Sharon’s home

was not equipped with smoke detectors, she told John Michael that the home had smoke

detectors in order to calm his anxiety. John Michael told her that he had a smoke detector

in his room, although appellant said that he had removed the smoke detector because it

did not work. Sharon testified that in the days and weeks following the fire, appellant

began spending time with Allison. In early August, appellant told Sharon that he was

marrying Allison, and that she and her husband could have custody of John Michael.

       Jimmy Newman, Allison’s ex-husband, testified that he and Allison divorced

because Allison was involved in an affair with appellant. In 2007, when Newman was

visiting appellant and Allison to see his children, he overheard appellant arguing with

Allison. Appellant said to Allison, “bitch, if you mess with me again, I’ll burn you up in this

goddamn house like I did my first fucking wife.” Appellant then said, “I’m serious about

this here. That bitch needs to be gone too just like the other one.” According to Newman,

appellant was not joking, but was “angry.” At that time, Allison told appellant, “Shut up,

get back in the house. I already know what you done. [sic] You’re going to get yourself

in more trouble.”

       Frank Freeman, a retired corrections officer, testified he had known appellant

about twelve or thirteen years. Appellant was a friend of Freeman’s girlfriend. At one

point, appellant, Allison, and Allison’s children were living with Freeman and his girlfriend.

At the time, Freeman and his girlfriend were experiencing financial problems. On two
                                              7
different occasions, appellant told Freeman that he “knew how to start a fire and not be

caught and we could collect the insurance.” Appellant said he would charge Freeman

$10,000 out of the $65,000 insurance proceeds.

      Joaquin Cantero was appellant’s cellmate in the Goliad County Jail for about three

months. According to Cantero’s testimony, during that time, appellant occasionally made

phone calls to Kayla, appellant’s wife at the time. Sometimes, when appellant was angry

after the calls, he remarked that “she knows what he’s capable of.” On many occasions,

once when he was discussing Patricia’s death in the fire, appellant said “when there’s a

problem, you have to eliminate it.” Appellant told Cantero that before he was arrested,

he thought he had gotten away with the murder. On cross-examination, Cantero said that

about halfway into his three months as appellant’s cellmate, he volunteered to talk to

officers about appellant because he wanted appellant moved and was alarmed by what

appellant was saying. He stated he was not promised anything in exchange for his

testimony.

      Keisha Ringland testified that she knew appellant through Allison. Ringland has

known Allison since 2002 when she babysat for Allison’s children. She did not have much

contact with Allison between 2002 and 2006 because Allison had moved to Bloomington,

Texas. She became reacquainted with Allison in July 2006 when Allison was married to

appellant. Ringland and her husband asked appellant and Allison to be godparents to

their son. In November 2007, Ringland got into a physical fight with her husband and left.

She visited with Allison and appellant to seek advice. Ringland told them she was worried

about a divorce and about custody issues with her young son. Appellant said she did not

have to go through a divorce because he knew a way to get rid of Ringland’s husband in

a way that would appear to be an accident and the police would not know they were
                                            8
involved. Appellant said he could set the apartment complex on fire while Ringland’s

husband was there and it would appear to be an accidental fire.           When appellant

mentioned the fire, Allison looked very serious and very worried. Allison told appellant to

shut up. When Ringland asked what was wrong, Allison said that appellant’s first wife

had died in a fire. When Ringland looked at appellant, he was smirking; he did not look

sad. Appellant smiled at Ringland and said, “Yeah, and I got away with that shit, too.”

Appellant was laughing about it.

       Ringland stated that at least six months earlier, before she learned of Patricia’s

death in a fire, she was at appellant and Allison’s home and overheard appellant

threatening Allison. Appellant told Allison that if she was thinking about divorcing him,

that he would set the apartment on fire when they were asleep and kill her and her

children. After November 2007, when appellant admitted killing Patricia, Ringland said

she was very scared of appellant and stopped visiting appellant and Allison’s home.

Ringland testified that she begged Allison to divorce appellant, which she eventually did

in August 2008. At the time Allison filed for divorce, appellant was incarcerated.

       Sherrie Dunnell testified that she is a friend of Patricia’s sister, Sharon. About a

month after the fire, Sherrie, her husband, and their children were staying at the home of

Allison’s mother. Allison and appellant came over late one evening. Appellant and

Sherrie’s husband were outside talking, and Sherrie overheard them talking about the

fire. Appellant told her husband he had put boxes against the door so Patricia “couldn’t

get her fat ass out.” Appellant had apparently been drinking. He said he had never loved

Patricia but had married her because she was pregnant with John Michael. Sherrie

testified that appellant said that on the morning of the fire, he had turned on the gas and

laid a cigarette next to the gas and forgot where he had put the cigarette. Appellant also
                                            9
said he had put candles around the house. Appellant said he and Allison were getting

married soon so that neither of them could be forced to testify against the other for

Patricia’s murder. Allison was not present when appellant made the statement. Sherrie

testified that when Allison came out, she said she was glad “the bitch” was dead so she

could now marry the love of her life. At one point, Sherrie asked appellant if he realized

that he had admitted to killing Patricia. Appellant said that he had not said that, but he

did not care because the police could not pin the murder on him. Sherrie testified that

after appellant and Allison left, she and her husband talked about what appellant had

admitted. Sherrie told her husband that she was going to tell Sharon.

       The defense presented Richard Sparks’s testimony. Sparks had known appellant

and Patricia for six months to a year before the fire.       Appellant and Patricia were

customers of a laundromat owned by Sparks. He testified that he saw the fire. EMS, the

fire department, Sparks, and others were at the scene of the fire when appellant arrived.

Sparks said that appellant was very emotional and distraught.

       Robert Ludwick testified that he worked with appellant at a backhoe service and

septic tank plant in Goliad. On the day of the fire, when appellant was told that his house

was on fire, he left work so fast he almost had a wreck. Ludwick stated that the route

from Goliad to the workplace takes fifteen to twenty minutes.

       The State presented several rebuttal witnesses. Tod Reed, a Texas Ranger,

testified that he was involved in interrogating appellant.       During the interrogation,

appellant appeared to be emotional, but was not crying. According to Ranger Reed, he

felt that appellant was trying to display some emotion but was “faking it.”

       The State recalled Sharon Burdette. She stated that between the time of the fire

and February 2004, appellant had only sporadic contact with John Michael. John Michael
                                            10
would cry and did not want to be with appellant. She testified that John Michael did not

like Allison either. After February 2004, appellant had no contact with John Michael.

       At the close of evidence, the trial court found appellant guilty and, after considering

punishment evidence, sentenced him to life imprisonment.

                      II. STANDARD OF REVIEW AND APPLICABLE LAW

       In a sufficiency review, courts examine the evidence in the light most favorable to

the verdict to determine whether “any rational fact finder could have found guilt beyond a

reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Brooks v. State,

323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plural. op.) (“[T]he Jackson legal-sufficiency

standard is the only standard that a reviewing court should apply in determining whether

the evidence is sufficient to support each element of a criminal offense that the State is

required to prove beyond a reasonable doubt.”). This standard requires reviewing courts

to resolve any evidentiary inconsistencies in favor of the judgment, keeping in mind that

the jury is the exclusive judge of the facts, the credibility of the witnesses, and the weight

to give their testimony. Brooks, 323 S.W.3d at 899; see TEX. CODE CRIM. PROC. ANN. art.

38.04 (West, Westlaw through 2013 3d C.S.) (“The jury, in all cases, is the exclusive

judge of the facts proved, and of the weight to be given to the testimony. . . .”). Appellate

courts do not re-evaluate the weight and credibility of the evidence; they only ensure that

the fact finder reached a rational decision. Laster v. State, 275 S.W.3d 512, 517 (Tex.

Crim. App. 2009). A fact finder may support its verdict with reasonable inferences drawn

from the evidence, and it is up to the fact finder to decide which inference is most

reasonable. Id. at 523.

       Sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex.
                                             11
Crim. App. 2009); Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). “Such a

charge is one that accurately sets out the law, is authorized by the indictment, does not

unnecessarily increase the State's burden of proof or unnecessarily restrict the State's

theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Villarreal, 286 S.W.3d at 327; see Malik, 953 S.W.2d at 240. As

authorized by the indictment in this case, the State was required to show that appellant

(1) intentionally and knowingly (2) caused the death of Patricia Mills (3) by intentionally

and knowingly (4) causing a fire at her residence (4) that resulted in her death.

         “A person acts intentionally, or with intent, with respect . . . to a result of his conduct

when it is his conscious objective or desire to engage in the conduct or cause the result.”

TEX. PENAL CODE ANN. § 6.03(a) (West, Westlaw through 2013 3d C.S.). Murder is a

“result of conduct” offense. Cook v. State, 884 S.W.2d 485, 490 (Tex. Crim. App. 1994).

“That is, the accused must have intended the result, death, or have been aware that his

conduct was reasonably certain to cause that result.” Guzman v. State, 20 S.W.3d 237,

240 (Tex. App.—Dallas 2000), rev'd on other grounds, 85 S.W.3d 242 (Tex. Crim. App.

2002).

         It is not necessary that the evidence directly proves the defendant's guilt;

“[c]ircumstantial evidence is as probative as direct evidence in establishing the guilt of the

actor, and circumstantial evidence alone can be sufficient to establish guilt.” Hooper v.

State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); see Kuciemba v. State, 310 S.W.3d 460,

462 (Tex. Crim. App. 2010). A defendant's intent, in particular, may be inferred from his

words, acts, and conduct. Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995).

In other words, intent and knowledge are fact questions and are almost always proven

through evidence of the circumstances surrounding the crime. Robles v. State, 664
                                                 12
S.W.2d 91, 94 (Tex. Crim. App. 1984). Finally, we note that both the identity of the

accused and the corpus delicti of an offense may be proven by circumstantial evidence.

See Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986); see also Wheeler v. State,

35 S.W.3d 126, 134 (Tex. App.—Texarkana 2000, pet. ref'd); Clark v. State, No. 13–10–

00496–CR, 2011 WL 3821055, at *4 (Tex. App.—Corpus Christi Aug. 25, 2011, no pet.)

(mem. op., not designated for publication).

                                       III. DISCUSSION

       By a single issue, appellant contends that, because the evidence shows that the

cause of the fire was undetermined, the evidence is therefore insufficient to establish that

the fire was started intentionally or knowingly. Appellant argues that, for cases where

there is no confession, “the State cannot rely solely on evidence of motive and opportunity

[to] prove the element that a criminal act had been committed to cause the death of

another.”

       It is undisputed that the cause of the fire was “undetermined.” Investigator Shirley,

of the State’s Fire Marshal’s Office, testified that the cause of the fire was “undetermined.”

Similarly, the defense submitted the reports of two experts, Ricky S. Jones, fire marshal

for the city of Denton, Texas, and Mark Goodson, a professional engineer, each of whom

opined that the cause of the fire was “undetermined.” In his report, Goodson stated that

“[t]he cause of the fire was not properly investigated.” Goodson was critical of the fact

that the electrical system and appliances were not reviewed.

       In closing argument, defense counsel argued that it “would be an outrage” to

“convict somebody of intentionally, knowingly causing a fire if the cause of the fire is

undetermined[.]” The State responded by calling the trial court’s attention to Clark v.

State, in which this Court found the evidence sufficient to support the defendant’s
                                              13
conviction for arson even though the cause of the fire was undetermined. See 2011 WL
3821055 at *5. In Clark, a jury found Clark guilty of burning a trailer owned by Naranjo.

We made the following observations:

       In this case, the jury heard the following evidence: (1) Clark had previously
       told others about his propensity to burn things when he was mad at
       someone; (2) on the day in question, Clark had been involved in an
       argument with Naranjo; (3) Clark returned to the trailer just before the fire
       began to collect his things; (4) Clark was in a hurry to leave Naranjo's
       property just at the time the fire would have been started; (5) Clark was in
       a hurry to get far away from the area—first to Cuero, then to the bus station
       in order to leave the state; and (6) Clark admitted to a friend that he started
       the fire. Though the evidence was circumstantial, the jury was permitted to
       make reasonable inferences based on Clark's conduct and the
       circumstances surrounding the fire, including inferences regarding his intent
       to destroy Naranjo's property. Accordingly, when viewed in the light most
       favorable to the prosecution, this evidence was sufficient for the jury to find
       Clark guilty of the indicted offense beyond a reasonable doubt.

Id. at *3 (citations omitted). Clark had admitted to an ex-girlfriend that he had burned

down one of Naranjo’s houses.          Id. at *2.   This Court found that, even with an

undetermined cause of the fire, Clark’s presence at the trailer at the time the fire must

have started, his flight from the scene, and the other circumstantial evidence, along with

his confession, was “sufficient to support the finding of the corpus delicti.” Id. at *4.

       Appellant argues that Clark is distinguishable because: (1) Clark was at the scene

of the fire when the fire likely started, whereas appellant was at work; and (2) appellant

did not confess to starting the fire. We are not persuaded that these distinctions are

significant. Clark did not confess to arson; rather, as in the present case, he admitted the

crime to an ex-girlfriend. Id. at *2. And although appellant was at work by the time the

fire was discovered, the State suggested that there were several scenarios whereby the

spread of the fire could have been delayed.




                                              14
       The trial court heard evidence that: (1) Patricia had discovered that appellant was

having an affair with Allison and had threatened a divorce; (2) appellant had told Patricia

he would kill her before he gave her a divorce; (3) appellant was angry and perplexed

that John Michael escaped the fire because appellant had plexiglassed and caulked the

window; (4) no smoke alarms were found in the house although there was evidence that

at least two smoke alarms were there earlier; (5) the garden hose could not be used to

extinguish the fire because it had been chopped up; (6) appellant admitted that he had

argued with Patricia the morning of the fire; (7) a Coleman lantern of the type appellant

typically used was found at the origin of the fire with the cap removed; (8) appellant initially

told the fire chief that the lanterns were only decorative; (9) appellant first lied about

having a life insurance policy on Patricia, then later collected on the policy and used the

proceeds to purchase a new truck; (10) appellant married Allison two months after

Patricia’s death, in part to ensure he was protected by the spousal privilege; (11) appellant

threatened to burn Allison like he burned Patricia; (12) appellant told Freeman that he

knew how to start a fire and collect insurance without being caught and offered to start

the fire for $10,000; (13) appellant offered to get rid of Ringland’s husband by setting the

apartment complex on fire and said the police would think it’s an accident; (14) appellant

admitted that he “got away with” killing Patricia and was laughing about it; (15) Ringland

heard appellant threaten Allison, telling her that he would set the apartment on fire and

kill her and her children; and (16) appellant told Dunnell that the morning of the fire, he

turned on the gas and laid a cigarette next to the gas and left candles burning in the

house.

       When viewed in the light most favorable to the prosecution, this evidence was

sufficient for the trial court to find appellant guilty of murder beyond a reasonable doubt.
                                              15
See Jackson, 443 U.S. at 319; Brooks, 323 S.W.3d at 895; see also Carrizales v. State,

397 S.W.3d 251, 256 (Tex. App.—Corpus Christi 2013), aff'd on other grounds, 414
S.W.3d 737 (Tex. Crim. App. 2013) (finding circumstantial evidence sufficient to convict

appellant of criminal mischief); Shiner v. State, No. 13-11-00730-CR, 2012 WL 5593224,

at *4 (Tex. App.—Corpus Christi Nov. 15, 2012, no pet.) (finding only circumstantial

evidence sufficient to support conviction for arson). We overrule appellant’s sole issue.

                                     IV. CONCLUSION

       We affirm the trial court’s judgment.



                                                    DORI CONTRERAS GARZA,
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
29th day of August, 2014.




                                               16